Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 1 of 55 PageID 963




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DAVID MICCICHE,

       Petitioner,

v.                                                 Case No. 8:18-cv-1270-MSS-JSS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
____________________________________/

                                         ORDER

       Micciche petitions for the writ of habeas corpus under 28 U.S.C. § 2254 and challenges

his state court convictions for possession of child pornography and video voyeurism, for

which he is serving 10 years in prison. After reviewing the petition (Doc. 1), the response and

appendix (Docs. 10 and 12), and the amended reply (Doc. 14), the Court DENIES the

petition.

                                PROCEDURAL HISTORY

       An information charged Micciche with ten counts of child pornography possession,

two counts of video voyeurism, and two counts of promotion of a sexual performance by a

child. In exchange for Micciche’s guilty plea to the child pornography possession and video

voyeurism counts, the prosecutor offered a 10-year sentence, followed by 10 years of sex

offender probation, and dismissal of the promotion of a sexual performance counts. The

prosecutor would withdraw the global offer if Micciche deposed any witness or filed any

motion. Facing twelve second-degree felonies punishable by 15 years and two third-degree

felonies punishable by five years, Micciche entered the negotiated guilty plea.



                                              1
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 2 of 55 PageID 964




       At the change of plea hearing, Micciche through counsel stipulated to the following

factual basis. On April 24, 2012, police executed a search warrant at Micciche’s home. (Doc.

12-2 at 105) Police discovered numerous images of child pornography on a password-

protected computer used by Micciche. (Doc. 12-2 at 105) The computer contained images of

children under 10 years of age, including at least one image or movie of a sexual battery on a

child under 5 years of age. (Doc. 12-2 at 105–06) Police also discovered a videotape containing

images of Micciche’s 12-year old step-daughter undressed. (Doc. 12-2 at 105) After waiving

his constitutional rights, Micciche admitted that he downloaded child pornography and

deleted the child pornography after viewing it. (Doc. 12-2 at 106) He also admitted that he

knew that the videotape contained the images of his step-daughter because he placed a video

camera in her bedroom. (Doc. 12-2 at 105)

       The trial court accepted the parties’ agreement and sentenced Micciche to 10 years of

prison for six child pornography possession counts, 10 years of sex offender probation for the

other four child pornography possession counts, and a concurrent five years in prison for the

two video voyeurism counts. (Doc. 12-2 at 7–26, 106–07) Micciche did not appeal his

convictions. The post-conviction court denied Micciche’s motion for post-conviction relief

after an evidentiary hearing (Docs. 12-3 at 100–218 and 12-4 at 2–155), and the state appellate

court affirmed. (Doc. 12-4 at 260) The post-conviction court also denied Micciche’s motion

to correct his sentence in which he challenged his designation as a sex offender (Doc. 12-4 at

270–71), and the state appellate court affirmed. (Doc. 12-4 at 317) His federal petition follows.




                                               2
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 3 of 55 PageID 965




                               STANDARDS OF REVIEW

AEDPA

       Because Micciche filed his federal petition after the enactment of the Antiterrorism

and Effective Death Penalty Act, AEDPA governs his claims. Lindh v. Murphy, 521 U.S.

320, 327 (1997). AEDPA amended 28 U.S.C. § 2254(d) to require:

               An application for a writ of habeas corpus on behalf of a person
               in custody pursuant to the judgment of a State court shall not
               be granted with respect to any claim that was adjudicated on
               the merits in State court proceedings unless the adjudication of
               the claim —

                      (1)    resulted in a decision that was contrary to,
                             or involved an unreasonable application
                             of, clearly established Federal law, as
                             determined by the Supreme Court of the
                             United States; or

                      (2)    resulted in a decision that was based on an
                             unreasonable determination of the facts in
                             light of the evidence presented in the State
                             court proceeding.

       A decision is “contrary to” clearly established federal law “if the state court arrives

at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law

or if the state court decides a case differently than [the U.S. Supreme Court] has on a set of

materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). A

decision involves an unreasonable application of clearly established federal law “if the state

court identifies the correct governing legal principle from [the U.S. Supreme Court’s]

decisions but unreasonably applies that principle to the facts of the prisoner’s case.”

Williams, 529 U.S. at 413. Clearly established federal law refers to the holding of an opinion

by the U.S. Supreme Court at the time of the relevant state court decision. Williams, 529

U.S. at 412.


                                              3
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 4 of 55 PageID 966




          “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 694

(2002). A federal petitioner must show that the state court’s ruling was “so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility of fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103

(2011).

Ineffective Assistance of Counsel

       Micciche asserts ineffective assistance of counsel — a difficult claim to sustain.

Strickland v. Washington, 466 U.S. 668, 687 (1984) explains:

                First, the defendant must show that counsel’s performance was
                deficient. This requires showing that counsel made errors so
                serious that counsel was not functioning as the “counsel”
                guaranteed the defendant by the Sixth Amendment. Second,
                the defendant must show that the deficient performance
                prejudiced the defense. This requires showing that counsel’s
                errors were so serious as to deprive the defendant of a fair trial,
                a trial whose result is reliable.

“There is no reason for a court . . . to address both components of the inquiry if the defendant

makes an insufficient showing on one.” Strickland, 466 U.S. at 697. “[C]ounsel is strongly

presumed to have rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment.” Strickland, 466 U.S. at 690. “[A] court

deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s

challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Strickland, 466 U.S. at 690.

          “An error by counsel, even if professionally unreasonable, does not warrant setting

aside the judgment of a criminal proceeding if the error had no effect on the judgment.”


                                                4
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 5 of 55 PageID 967




Strickland, 466 U.S. at 691. To demonstrate prejudice, the defendant must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 691. A reasonable probability

is a “probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S.

at 694.

          Strickland cautions that “strategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable.” Strickland, 466 U.S. at

690–91. A defendant cannot meet his burden by showing that the avenue chosen by counsel

was unsuccessful. White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992).

          By pleading guilty, a defendant waives all non-jurisdictional claims arising before the

guilty plea. Stano v. Dugger, 921 F.2d 1125, 1150 (11th Cir. 1991) (citing Tollett v. Henderson,

411 U.S. 258, 267 (1973)). However, a defendant has the right to effective assistance of

counsel before pleading guilty. Hill v. Lockhart, 474 U.S. 52, 56–57 (1985). Therefore, the

two-part test under Strickland applies to an ineffective assistance of counsel claim arising

before a guilty plea. Hill, 474 U.S. at 58.

          Because the standards under Strickland and AEDPA are both highly deferential,

“when the two apply in tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105. “Given the

double deference due, it is a ‘rare case in which an ineffective assistance of counsel claim

that was denied on the merits in state court is found to merit relief in a federal habeas

proceeding.’” Nance v. Warden, Ga. Diag. Prison, 922 F.3d 1298, 1303 (11th Cir. 2019)

(citation omitted).

          The state appellate court affirmed in a decision without a written opinion the

post-conviction court’s order denying Micciche relief. (Doc. 12-3 at 100–43) A federal court



                                                 5
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 6 of 55 PageID 968




“‘look[s] through’ the unexplained decision to the last related state-court decision that does

provide a relevant rationale [and] presume[s] that the unexplained decision adopted the

same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

       Because the post-conviction court recognized that Strickland governed the claims

(Doc. 12-3 at 102), Micciche cannot meet the “contrary to” test in Section 2254(d). Micciche

instead must show that the state court either unreasonably applied Strickland or

unreasonably determined a fact.

Ground One

       Micciche asserts that trial counsel was ineffective for not investigating a police report

memorializing statements by Micciche during an interrogation at his home. (Doc.

1-1 at 2–10) He contends that the report misconstrued and misrepresented his statements to

a detective, inaccurately made him appear as a “textbook pedophile,” and incorrectly stated

that he had confessed. (Doc. 1-1 at 2–10)

       The post-conviction court denied the claim as follows (Doc. 12-3 at 102–16) (state

court record citations omitted):

              . . . Defendant alleges ineffective assistance of counsel due to
              counsel’s failure to investigate allegations of false information
              provided to the State in police reports considered to issue an
              arrest warrant and secure a conviction. Specifically, Defendant
              alleges on April 24, 2012, he was interviewed, post-Miranda, by
              Detective Karen DiPaolo of the Hillsborough County Sheriff’s
              Office. Defendant alleges the interview took place during the
              execution of a search warrant that had been issued in
              connection with information compiled that led police to believe
              that specific images of child pornography, that had been
              purposely planted by law enforcement, had been viewed at
              Defendant’s address.

              He alleges he waived his Miranda rights and chose to speak
              openly with Detective DiPaolo to protect his family and
              because he believed he had nothing to hide as his past behavior


                                               6
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 7 of 55 PageID 969




            had nothing to do with any intentional viewing of child
            pornography. He alleges the interview was conducted in his
            home and in the presence of Detective Heaverin. However, he
            alleges the interview was neither videotaped nor recorded and
            no transcription is available for review.

            He alleges he openly admitted to viewing adult pornography,
            but not child pornography. He alleges he admitted that
            sometimes images of children would come up when he was
            searching for adult pornography, but [he] would quickly delete
            them when he realized they were of children in sexual
            situations. However, he alleges Detective DiPaolo drafted a
            document titled “Interview-suspect” and fabricated what would
            appear to be a confession to the allegations against Defendant.
            He alleges admissions that he provided pertaining to the
            viewing of adult/mature pornography were taken out of
            context and rewritten to apply to the child pornography in
            question.

            Moreover, Defendant alleges he explained to his counsel that
            he did not confess to any crime involving child pornography
            and many statements provided in Detective DiPaolo’s police
            report were either taken out of context or simply untrue. He
            alleges the false statements drafted in the detective’s police
            report were material to the case and said statements were
            generated to create a confession when no confession was
            actually provided. He alleges this “confession evidence” was
            the single most pertinent piece of information provided to the
            State for the purpose of conviction.

            He alleges his counsel’s reliance upon the false police report
            was the functional equivalent of a failure to develop a viable
            defense to the alleged offenses. Defendant lists several examples
            of false statements and comments taken out of context which
            are contained in the detective’s police report. He alleges he
            brought said fabrication to his counsel’s attention, and she
            failed to follow through to protect Defendant’s constitutional
            rights. He alleges had his counsel performed reasonably
            effective and investigated the allegations made by Defendant
            regarding these statements, a defense strategy could have been
            developed to refute these false statements, Defendant would not
            have entered a plea to an offense he did not commit, and he
            would have insisted on proceeding to a jury trial. After
            reviewing the allegations, the court file, and the record, the
            Court found Defendant’s allegations were facially sufficient
            and ordered the State to respond.


                                           7
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 8 of 55 PageID 970




            In its response, the State asserted due to the nature of the
            allegations, it concedes to the need for an evidentiary hearing
            on [this claim]. After reviewing the allegations, the State’s
            response, the court file, and the record, the Court found
            Defendant was entitled to an evidentiary hearing on this claim.

            At the evidentiary hearing, Defendant testified he retained Ms.
            Deborah Moss to represent him. He testified that after Ms.
            Moss advised him that there was no hope and he had to settle,
            [Mr.] Lauro was brought in to look over the documents to see
            if there was anything overlooked. He testified he met with Ms.
            Moss or [Mr.] Lauro three times prior to entering his plea. He
            admitted he had the opportunity to review the State’s discovery
            and [to] ask them questions he had or issues he was concerned
            about.

            He admitted the police reports were part of the State’s
            discovery. He testified page 31 of the police report listed him as
            a youth pastor, which he was not. He testified the police report
            erroneously listed the interview was conducted in his daughter’s
            bedroom, but it was conducted in his bedroom. He further
            testified the police report indicates he stated he is the only one
            who uses that computer in the office, but [he] actually stated it
            was the only computer he uses. He testified the police report
            erroneously indicated the computer was password protected
            and nobody else had access to it. However, he testified the
            computer was actually password protected on startup only and
            it was left on all the time since it was a server. He testified he
            stated pornography was morally wrong, but the report indicated
            he stated he viewed child pornography and he knew what he
            was doing was wrong. He further testified regarding other
            falsities contained within the police report.

            When asked about Ms. Moss’[s] response after he indicated to
            her that there were false statements in the police reports
            attributed to him, he responded as follows:

            [Petitioner:]        When I told her everything that was
                                 wrong with the police report, she used the
                                 term “perfect storm,” basically saying that
                                 the evidence in here would be impossible
                                 to prove; that it’s my word against theirs
                                 and used the term “perfect storm,” as,
                                 again, you know, basically, it’s not
                                 something we can overcome.


                                            8
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 9 of 55 PageID 971




            He testified his wife Ms. Peyton was present at the time he gave
            his statement to law enforcement. He admitted he ultimately
            found out that the fact he was misquoted in his statement did
            matter. He further testified as follows:

            [Petitioner:]        Because I — we didn’t know anything
                                 about what was necessary to be proven. I
                                 was told by Ms. Moss, basically, “You’re
                                 guilty. Sign this paper.” I didn’t know
                                 anything about prongs that had to be
                                 proven. I didn’t know any, you know, in
                                 order to get this conviction, the State has
                                 to prove this, this, and this, and we didn't
                                 know anything about that. I didn’t know
                                 anything about that until I did my own
                                 research.

            He testified if he had known he could challenge the false
            information, he would have gone to trial.

            On cross-examination, he admitted he advised Ms. Moss of all
            the falsities in the police reports and wanted her to investigate
            or have the report stricken from evidence as untruthful. He
            admitted it would have required him to go to trial. However, he
            testified Ms. Moss advised him that it was not worth going to
            trial and [he] did not stand a chance because just clicking on
            something is enough to be [ ] convict[ed]. He further testified
            Ms. Moss could have challenged the statements by conducting
            depositions to see what the investigators meant when they
            wrote the report.

            At the same hearing, Defendant’s wife Ms. Sally Peyton
            testified and denied being present during the interview when the
            police were at the house and questioned Defendant. She denied
            hearing Defendant when he was talking to the police about the
            case. She did not recall whether the computer in the office was
            password protected because it was always on and logged in. She
            admitted other people used the computer in the office, including
            Defendant’s son, family members, friends of family members,
            and herself. She testified Defendant’s son was a teenager at the
            time.

            She testified she knew Defendant put a camera in [K.T.’s]
            bedroom to catch his son Little David in the act of stealing




                                           9
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 10 of 55 PageID 972




            money from the girls or from the boys. She admitted they told
            [K.T.] about the camera.

            She testified the computer in the office was mostly used to
            download music. She testified she did not remember ever
            speaking directly to Ms. Moss. She admitted to being aware of
            the video of [K.T.] after the detectives brought it to her
            attention. She testified she thought [K.T.] was around twelve
            years old in that video.

            At the same hearing, Ms. Deborah Moss testified regarding her
            training and experience in criminal law. She admitted to
            representing Defendant. When asked about her understanding
            of the charges against Defendant at the beginning of her
            representation, she responded as follows:

            [Trial counsel:]    I met Mr. Micciche shortly after the
                                warrant was executed at his house. He
                                came to our office. It was my
                                understanding that he had numerous — he
                                had been arrested for numerous counts of
                                child pornography, possession of child
                                pornography. At that time, he had also, I
                                think the following day, they came to his
                                house; they executed the warrant, and
                                then it was either the following day or a
                                few days later, they came back and
                                rearrested him for video voyeurism.

            She testified she met with Defendant ten to fifteen times
            because he was out on bond and would go to her office to speak
            with her. She further testified she spoke with his wife.

            She admitted to making a demand for discovery, obtaining all
            the police reports, and reviewing them with Defendant. She
            testified Defendant told her that he admitted to law
            enforcement that he masturbated to pornography, but he told
            them he did not masturbate to child pornography. However,
            she testified Defendant did not dispute that he told law
            enforcement he was the only one to ever use a particular
            computer in his home.

            She testified Defendant indicated to her that he was the only
            user of the computer that was the subject of where the child
            porn images were located and that it was password protected.
            She denied that he ever indicated to her that the password


                                         10
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 11 of 55 PageID 973




            protected computer was left open and did not necessitate [a]
            password [to] use. She testified the computer in question was
            located in kind of an office bedroom area.

            She testified she discussed with Defendant who else would have
            access to this computer and might have downloaded the child
            porn, but it appeared that he was the only person in the
            household with access. She further testified, “I do not believe
            there was any indication that anyone else had ever used that
            computer [ ].” When asked if Defendant ever indicated to her
            that the password, once entered, would be allowed to remain
            open and did not necessitate additional password entry, she
            responded, “[n]o, I mean, we didn’t — no. I mean, there really
            — that really didn’t seem to be an issue at all; that it was his
            computer. He was the one who had it, the password, and that
            other people did not use it.”

            When asked what [she] told Defendant in terms of how law
            enforcement became involved in this case, Ms. Moss responded
            as follows:

            [Trial counsel:]     Um, well, I mean, law enforcement has
                                 the ability to follow these digital images of
                                 known child pornography; images that
                                 they know that [show] these children are
                                 underage, that they have [hash] values and
                                 SHA values, and that they can actually
                                 identify these digital images as they pass
                                 through their servers. I believe in this case,
                                 it was a server in Wyoming that had
                                 picked it up and they are able to follow
                                 these images to the IP address.

            She testified the child pornography images were seen by law
            enforcement going to this IP address between August 2011 and
            April of 2012. She testified when she and Defendant discussed
            this time frame, he indicated to her he was downloading large
            files of video and audio files and thought maybe some of those
            images had come in accidentally through that.

            However, she denied that they discussed his computer being
            made up of parts scavenged from other locations or other
            computers. She testified Defendant never indicated to her that
            portions of his computer could have contained items he was
            unaware of. She admitted Defendant indicated to her that he
            was the only one using that particular computer. She testified


                                           11
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 12 of 55 PageID 974




            they discussed the discovery. She testified Defendant advised
            her he thought the files could have accidentally ended upon on
            his computer through FrostWire or LimeWire.

            She testified law enforcement located the images going to the
            particular IP address through file sharing such as LimeWire and
            FrostWire and all this information was contained within the
            application for the search warrant in the search warrant itself.
            She testified based on his explanation on how the files may have
            ended up on his computer, she hired expert John Magliano.
            However, she testified she asked Mr. Magliano not to write a
            report because he had nothing beneficial for Defendant and the
            information he could have provided was actually harmful to
            Defendant. When asked about John Magliano’s evaluation, she
            responded as follows:

            [Trial counsel:]     Well, I was given, through discovery, the
                                 FDLE — FDLE has software that they
                                 attach to a computer that prints out all of
                                 the searches, all of the files that were
                                 viewed. I mean, it is an exhaustive list. It
                                 was contained on disks. I provided that to
                                 him and what he told me was — is that —

            [Prosecutor:]        He, Mr. Micciche, you mean?

            [Trial counsel:]     No, no. My expert.

            [Prosecutor:]        Okay.

            [Trial counsel:]     When I spoke to him about — once he
                                 reviewed it — he indicated to me that
                                 there were active searches during the time
                                 period[s] that were alleged, that he — that
                                 were for child pornography. He’s done a
                                 lot of this work. PTHC, Preteen Hard
                                 Core, [s]everal Google searches for Lolita,
                                 that he believed that the State would be
                                 able to show through the introduction of
                                 this evidence that there were active
                                 searches on that computer for child
                                 pornography.

            She admitted the expert’s evaluation was consistent with what
            she read in the application for search warrant. She testified she
            advised Defendant about what the expert found and Defendant


                                           12
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 13 of 55 PageID 975




            told her that he could not open those files and his computer
            would shut down.

            She testified although Mr. Magliano did not generate a report,
            he provided her with a January 20, 2013, letter outlining some
            other avenues she may want to explore. The letter was admitted
            as State’s exhibit 4. Ms. Moss read portions of the letter during
            the following:

            [Trial counsel:]     It says, “After extensively reviewing all
                                 the information collected and examined of
                                 the evidence collected from David
                                 Micciche, I have not found any defenses
                                 that would help his case. I have also found
                                 references to other data that was not used
                                 against him that could be included in a
                                 trial.” He indicated to me a surprise that
                                 my client was only charged with ten
                                 counts based on what his examination of
                                 this — of the documents I had provided —

            [Prosecutor:]        Excuse me. Of the documents or the hard
                                 drive? Did he get to examine the actual
                                 hard drive?

            [Trial counsel:]     No. He examined the — the, basically a
                                 case file printed out from his FDLE report
                                 and the discovery, but he — he said — he
                                 just kind of went on, but here are some
                                 other things, “Was the Defendant in total
                                 control of the computer at all times?”
                                 “Was the hard drive that was in the
                                 computer used and purchased with data
                                 already in it?” Okay, this is — I had never
                                 — there had never been any indication of
                                 that. “And was data downloaded on the
                                 hard drive when the Defendant was not at
                                 home and can [we] prove it?” and we —

            She testified she and Defendant reviewed all the points raised
            by Mr. Magliano in his letter and it was her understanding that
            the computer in question was under his control at all times,
            which was confirmed in the police report because it was asked
            by the detectives of all the people in the home. She further
            testified she never had any indication that the hard drive on the




                                           13
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 14 of 55 PageID 976




            computer was used and purchased with data already on it and
            had come from somewhere else.

            She admitted to having discussions with Defendant about
            unallocated space. However, she denied that Defendant
            indicated to her that unallocated space would be used as an area
            of defense in this case. She testified it was her understanding
            that with the unallocated space, if you delete a file, there is still
            evidence of that file that can be stored in this unallocated space.
            However, she denied that Defendant ever indicated to her that
            somebody other than himself would have downloaded and
            deleted these files leaving them in unallocated space.

            She testified she believed the ten counts of child pornography
            were of items previously deleted and located on the unallocated
            space during the time that was alleged and there were active
            searches for that period on his computer. When asked what was
            it that would have connected those older images to Defendant
            in 2012, she responded, “[t]he searches, Google searches,
            Yahoo searches that my expert said were very plentiful, and
            that there were many, many, many, many images.” She
            admitted to viewing the items of child pornography and
            described them as follows:

            [Trial counsel:]      I saw — I asked to see every — the image
                                  or the — what was on my client’s
                                  computer that he was being charged with.
                                  Every — every count, so I was — I met
                                  Detective Grow and I believe it was a
                                  gentleman, Mr. Haverand [ ], down at
                                  Falkenburg Road. They had set up, um,
                                  basically, on a computer, where they were
                                  able to take me to what looked like a
                                  thumbnail image and [ ] they would click
                                  on it, and I asked if that was what was
                                  found on my client’s computer, and they
                                  said the thumbnail was what was on the
                                  computer, and that this was what they
                                  could show had been there but deleted . . .

            She testified that on the thumbnail images, there was a baby in
            diapers being digitally penetrated, obviously prepubescent
            children engaged in sexual acts, including oral sex and a
            prepubescent child being penetrated by an adult penis. She
            testified the images she saw were consistent with the nature of
            the searches law enforcement indicated Defendant had actively


                                             14
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 15 of 55 PageID 977




            engaged in and were consistent with what her expert advised
            her.

            When asked if Defendant ever indicated to her that he had a
            defense and there was no known possession of child
            pornography, Ms. Moss testified as follows:

            [Trial counsel:]     Well, we discussed that — that issue of
                                 they just ended up when I was
                                 downloading large files from FrostWire or
                                 LimeWire, that somehow they just snuck
                                 in there. My expert said no, that’s not how
                                 this works. These large file-sharing
                                 programs, if you type in, “I want to see
                                 Gone with the Wind,” and that’s typically
                                 what they’re used for is to download large
                                 video and audio files, that Gone with the
                                 Wind will go out to a bunch of different
                                 computers and will take pieces of Gone
                                 with the Wind from everybody’s
                                 computer, but it won’t take Lolita — it —
                                 it won’t pick Lolita up in that Gone with
                                 the Wind file.

            She further testified, “[b]ut there was no mistake that this was
            being searched for and it was on his computer. That — my
            expert was like there is no mistake here[,]” and she advised
            Defendant of that.

            She testified she did not depose the detectives because she did
            not believe there was anything that was highly in dispute or that
            needed clarification outside the police report. She testified she
            received an offer of ten years’ prison followed by ten years’
            probation, but if they wanted to litigate, the offer was off the
            table. She testified she conveyed the offer to Defendant, but
            Defendant did not want to proceed to trial. She further testified
            as follows:

            [Trial counsel:]     I mean, early on, before we got this — I
                                 had him evaluated by Dr. Cotter. He had
                                 indicated to me that, yes, he had had a
                                 very serious pornography problem. Um,
                                 he denied the child pornography, but that
                                 he had had a serious pornography
                                 problem; he had gotten help for it. I mean,
                                 it was mostly dealing with mitigation of


                                           15
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 16 of 55 PageID 978




                                 sentencing; not — not that these things
                                 don’t — weren’t on my computer.

            When asked if Defendant ever indicated to her that he wanted
            to litigate the case because of the falsity of information
            contained in the police report, she responded, “[h]e disputed, in
            the police report Peggy Grow — and I actually spoke to her
            about this down at the — when I went down there — that he
            disputed that he told her that he masturbated to child
            pornography.” She denied that Defendant ever relayed to her
            that the computer, although password protected, was not kept
            locked off. She testified she did not think Defendant disputed
            the fact that the police report indicated he said he recognized
            the file names from the recycling bin. She denied that
            Defendant ever wanted to litigate the case and go to trial. She
            testified although they may have discussed filing a motion to
            suppress, there was no suppression issue because it was a trial
            issue involving “he said, she said.”

            On rebuttal, Defendant admitted to reviewing the expert’s letter
            with Ms. Moss. He testified he told Ms. Moss he was not in
            total control of that computer and told her nine people had
            continuous use of that computer. He testified the hard drive on
            that computer was used and purchased with data already on it.
            He testified he told Ms. Moss his computers are comprised of
            used parts collected from other computers.

            After reviewing the allegations, the testimony, evidence, and
            arguments presented at the November 17, 20l5, evidentiary
            hearing, the court file, and the record, the Court finds Ms.
            Moss’[s] testimony more credible than that of Defendant.
            Therefore, the Court finds Ms. Moss investigated the case,
            including the alleged false information. The Court finds to the
            extent that there were any discrepancies that could have been
            litigated, such would not have been proper in a pretrial motion,
            including a pretrial motion to suppress, because it was a “he
            said, she said” issue which would have been proper to address
            during a trial. However, the Court finds Defendant did not want
            to go to trial. Consequently, Defendant failed to prove that Ms.
            Moss acted deficiently or any resulting prejudice when she did
            investigate the alleged false information and was prepared to
            address any discrepancies at trial, but Defendant chose to enter
            a plea and did not want a trial. As such, no relief is warranted
            upon [the claim].




                                           16
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 17 of 55 PageID 979




        The post-conviction court found trial counsel more credible than Micciche at the

 evidentiary hearing, and a state court’s credibility determination receives deference in

 federal court. Raheem v. GDCP Warden, 995 F.3d 895, 929 (11th Cir. 2021) (“‘Determining

 the credibility of witnesses is the province and function of the state courts, not a federal

 court engaging in habeas review.’”) (citation omitted). The post-conviction court accurately

 summarized trial counsel’s testimony at the evidentiary hearing. (Doc. 12-3 at 49–71)

        Trial counsel testified that Micciche disputed in the police report only that he told

 the detective that he masturbated while viewing child pornography. (Doc. 12-3 at 50–51,

 68–69) Trial counsel asked the detective, “Are you sure that he said that or he just didn’t

 admit that he had a pornography problem in general and he masturbated to pornography?”

 (Doc. 12-3 at 84) The detective responded, “No, I specifically asked about the child porn,”

 and was “100 percent” certain. (Doc. 12-3 at 84)

        Trial counsel retained an expert who examined data provided in discovery and found

 searches for child pornography around the time when the information charged Micciche

 with possessing child pornography. (Doc. 12-3 at 56–60) The searches were consistent with

 the type of child pornography that police discovered on the computer, which led the expert

 to conclude that Micciche did not mistakenly possess the child pornography. (Doc. 12-3 at

 65–66) Trial counsel further viewed the images that police discovered on the computer to

 confirm that the searches were consistent with the type of child pornography on the

 computer. (Doc. 12-3 at 64–65)

        The expert discovered no defenses to the child pornography possession charges.

 (Doc. 12-3 at 59–60) The expert suggested possible defenses which trial counsel reviewed

 with Micciche. (Doc. 12-3 at 60–62) Micciche did not tell trial counsel either that someone




                                             17
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 18 of 55 PageID 980




 else in the home may have downloaded the child pornography or that used parts in the

 computer contained child pornography without his knowledge. (Doc. 12-3 at 60–63)

        Even if the statements in the police report were false, trial counsel could not have

 moved to suppress the statements before trial. Micciche challenged the content of those

 statements, not the manner that police secured those statements. (Doc. 12-3 at 70–71) To

 challenge the content of the statements, Micciche had to go to trial and testify. The

 prosecutor extended the 10-year offer but advised that she would withdraw the offer if the

 defense litigated any issue. (Doc. 12-3 at 67–68) Trial counsel conveyed the contingent offer

 to Micciche who decided that he did not want to go to trial. (Doc. 12-3 at 68)

        In his reply, Micciche argues that notes by a detective show that his wife told the

 detective that nine people used the computer that contained the child pornography. (Doc.

 14 at 4–5) Because the state court adjudicated the claim on the merits and the detective’s

 notes were not part of the record before the state court, Micciche cannot rely on the

 detective’s notes to support his claim on federal habeas. Cullen v. Pinholster, 563 U.S. 170,

 181 (2011) (“[R]eview under § 2254(d)(1) is limited to the record that was before the state

 court that adjudicated the claim on the merits.”). 1 Even so, the detective’s notes show that

 Micciche’s wife told the detective that Micciche installed file-sharing software on his

 computer and kept the computer password-protected, and the children were not supposed

 to use the computer. (Doc. 1-2 at 3) The notes do not support his claim.

        Because trial counsel investigated Micciche’s disputed statement in the police report

 by asking the detective whether she was mistaken and investigated available defenses by


        1
          Micciche contends that the evidence was available at the post-conviction evidentiary hearing,
 but post-conviction counsel refused to cross-examine trial counsel with the evidence. (Doc. 14 at 12)
 Micciche cannot demand relief for ineffective assistance of post-conviction counsel. 28 U.S.C.
 § 2254(i).


                                                  18
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 19 of 55 PageID 981




 hiring a computer expert who found no defenses after reviewing the discovery, the state

 court did not unreasonably apply Strickland. Strickland, 466 U.S. at 690 (“[S]trategic choices

 made after thorough investigation of law and facts relevant to plausible options are virtually

 unchallengeable . . . .”); Puiatti v. Sec’y, Fla. Dep’t Corrs., 732 F.3d 1255, 1279 (11th Cir.

 2013) (“‘In assessing the reasonableness of an attorney’s investigation, . . . a court must

 consider not only the quantum of evidence already known to counsel, but also whether the

 known evidence would lead a reasonable attorney to investigate further.’”) (citation

 omitted).

        Ground One is DENIED.

 Ground Two

        Micciche asserts that trial counsel was ineffective for advising him to plead guilty

 instead of moving to sever the video voyeurism counts from the other counts and presenting

 a viable defense at trial. (Doc. 1-1 at 11–15) The post-conviction court denied the claim as

 follows (Doc. 12-3 at 116–23) (state court record citations omitted):

               Defendant alleges ineffective assistance of counsel when
               counsel misadvised Defendant to enter a guilty plea to two
               counts of video voyeurism when a viable defense existed to
               demand an acquittal at trial. Specifically, Defendant alleges to
               prove the offense of video voyeurism, the State was required to
               prove that Defendant recorded images of the victim, his
               step-daughter, without her knowledge or consent. He alleges
               the State was required to prove that Defendant did so for his
               own amusement, entertainment, sexual arousal, gratification,
               profit, or for the purpose of degrading or abusing his
               step-daughter. Defendant alleges neither of these essential
               elements could have been proven at trial and Defendant’s
               counsel possessed evidence to the contrary.

               He alleges he had placed a camera in his step-daughter’s
               bedroom years ago to catch his son stealing from her and his
               daughter. He alleges his step-daughter would have been
               available to testify that she had knowledge of the camera. He


                                              19
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 20 of 55 PageID 982




            alleges she wrote a letter to his counsel explaining and
            admitting to this knowledge of placement of the camera. He
            alleges her testimony would have given rise to doubt regarding
            the element that the recording was done without the victim’s
            knowledge. He further alleges testimony could have been
            acquired from other family members who recalled the incidents
            of theft and the subsequent installation of surveillance
            equipment.

            He alleges his counsel advised him that even if an acquittal
            could be obtained on these two counts, the remaining ten
            unrelated counts may be lost, and the State would seek a
            harsher penalty. He alleges the option to sever was never
            explored, nor was a trial strategy analysis performed to
            determine if proceeding on the severed counts would be a sound
            strategy. He alleges his counsel failed to contact his son
            David[,] Jr. and his wife. He alleges his wife could have testified
            regarding her knowledge of the equipment. He alleges he
            advised his counsel about his family members being able to
            testify on his behalf. However, he alleges his counsel advised
            him they could also be charged with the same crime.

            He alleges his counsel was ineffective for failing to move to
            sever the voyeurism counts from the possession counts and for
            failing to investigate and inform Defendant that a viable defense
            existed. He alleges had his counsel advised him that the two
            counts of video voyeurism could have been tried separately and
            that a viable defense existed to the alleged offenses, Defendant
            never would have entered into a negotiated plea agreement with
            the State for those two counts. He further alleges he would have
            insisted on having a jury hear testimony and evidence proving
            that not only did he not commit this crime, but that the elements
            required to secure a conviction could not be proven beyond a
            reasonable doubt. He alleges but for counsel’s misadvice, he
            would have proceeded to trial. After reviewing the allegations,
            the court file, and the record, the Court found Defendant’s
            allegations were facially sufficient and ordered the State to
            respond.

            In its response, the State asserted due to the nature of the
            allegations, it concedes to the need for an evidentiary hearing
            on [the claim]. After reviewing the allegations, the State’s
            response, the court file, and the record, the Court found
            Defendant was entitled to an evidentiary hearing on this claim.




                                            20
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 21 of 55 PageID 983




            At the evidentiary hearing, Defendant admitted the voyeurism
            charges arose from a VHS tape found when police executed a
            search warrant at his house. He admitted the tape depicted his
            step-daughter in her room. He denied having seen the tape prior
            to entering his plea, but admitted he has since viewed the tape.
            He admitted she did not have clothes on in the video.

            He admitted he told the police that he put a video camera in his
            step-daughter’s room to catch his son who was stealing from
            family members. He admitted that he informed the
            step-daughter [K.T.] that the camera was in her room. He
            denied that Ms. Moss ever explained the elements of voyeurism
            to him. He denied placing the camera in her room for his own
            amusement, entertainment, sexual amusement, gratification,
            profit, or for degrading or abusing her. He testified if Ms. Moss
            had explained to him the elements of the voyeurism charges, he
            would not have taken the plea.

            At the same hearing, Defendant’s step-daughter [K.T.] testified
            when she was about twelve years old, they had a family meeting
            because things were going missing in the house and the solution
            they came up with was to put a video camera in her room. She
            testified she was eighteen years old when Defendant was first
            charged with possession of child pornography. She testified she
            was not aware that there was a recorded video of her coming
            out of the shower. She testified she forgot the camera was there.

            On cross-examination, she testified she was about twelve years
            old and in about seventh grade when Defendant told her he was
            going to put cameras in her room. However, she testified
            nothing of hers had been stolen, but her stepsister, who she
            shared a bedroom with, had money that was missing. She
            admitted to writing a letter to the prosecutors which was
            admitted into evidence as State’s exhibit 1.

            She admitted the letter indicated her wallet was stolen in fourth
            or fifth grade and that was not the time frame when Defendant
            said he was going to install the camera in her bedroom. She
            admitted Defendant indicated to her that he was going to put
            the camera in her bedroom when she was in seventh or eighth
            grade. She admitted the video was taken during a timeframe
            when she was not having her wallet or property stolen. On
            redirect examination, she testified she believed her sister was a
            victim of a theft around the time period that the thefts occurred
            in her home.




                                           21
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 22 of 55 PageID 984




            At the hearing, Ms. Moss testified she discussed with
            Defendant the video voyeurism counts. When asked about
            what Defendant told her, she responded as follows:

            [Trial counsel:]     Well, I saw the — when I went down, I
                                 was shown a video. It appeared that a 11,
                                 12, 13 year-old girl was coming out of
                                 what appeared to be a bathroom, in
                                 various states of undress on two different
                                 occasions. He had — he had discussed
                                 with me that he had put cameras — a
                                 camera in her room to catch his son
                                 stealing. The problem I had was that there
                                 was only these two images. There wasn’t
                                 any clothed people; there wasn’t any —
                                 anything else, except these two,
                                 essentially two images of what I believe to
                                 be [K.T.] coming in from the bathroom
                                 and — from a shower with a towel and
                                 being undressed and dressing. She was
                                 young.

            The video tape was admitted into evidence as State’s exhibit 2.

            She testified Defendant told her that he placed the camera in a
            light or ceiling fan, that it was not always running, and that he
            would hear the shower running and would hit the record
            button. She testified Defendant’s version of why the camera
            was in the bedroom was problematic because if you are trying
            to catch someone stealing there would be other images that
            would be captured on something that was running as opposed
            to the two clips involving the victim coming out of the shower.
            She further testified to the following:

            [Trial counsel:]     I told him that I thought that that was —
                                 that if it was truly just a matter of trying to
                                 capture somebody stealing, I thought it
                                 was a little odd that those cameras would
                                 be placed only in this room, and that those
                                 would be the only images caught on this,
                                 but I mean, he indicated to me that he had
                                 forgotten that that was even there; it was
                                 seven years prior, he wasn’t a Christian
                                 before that happened.




                                           22
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 23 of 55 PageID 985




            She testified she did not speak to [K.T.] because she was told if
            she spoke to her, the deal was off the table and she advised
            Defendant of that. She testified Defendant did not want to
            pursue taking her deposition and further testified to the
            following:

            [Trial counsel:]      Because, from the get-go — from when we
                                  determined that these images — when my
                                  expert came back and told me these
                                  images were not accidentally — they
                                  didn’t fall onto this computer accidentally.
                                  They were searched for; they were
                                  searched for during the time period that
                                  was alleged; he was surprised he wasn’t
                                  charged with more, um, we were [ ] trying
                                  to negotiate and my fear about that video
                                  voyeurism was that that would be the item
                                  that would keep Judge Tharpe from
                                  agreeing to accept this below guidelines
                                  negotiation.

                                  ...

                                  Because Judge Tharpe at the time had a
                                  reputation for not agreeing to go along
                                  with negotiated pleas between the State,
                                  and this was below guidelines. It wasn’t
                                  significantly below guidelines, but it was
                                  below guidelines, and if we deposed
                                  [K.T.] —

            A letter Defendant sent to Ms. Moss advising her of some points
            regarding issues in his case was admitted into evidence as
            State’s exhibit 3. She testified Defendant indicated in the letter
            that the video was never viewed by anyone, but she believed the
            video appeared to be edited. She testified that based on the
            totality of the information that she had, she did not find
            Defendant’s explanation about how the video came to be in
            existence and why it was where it was at to be reasonable. She
            further testified, “I told him I thought it would be difficult for a
            jury to understand that or to believe that.” However, she
            testified she expressed a willingness to him to go to trial and it
            was his decision.

            After reviewing the allegations, the testimony, evidence, and
            arguments presented at the November 17, 2015, evidentiary


                                            23
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 24 of 55 PageID 986




               hearing, the court file, and the record, the Court finds Ms.
               Moss’[s] testimony more credible than that of Defendant. The
               Court relies on the evidentiary hearing testimony set out in [the
               first claim] and in this claim. Therefore, the Court finds
               although Ms. Moss was aware that there were individuals who
               would have testified that they were aware that the camera was
               placed in the bedroom, Ms. Moss believed it would be difficult
               for a jury to understand or believe Defendant’s version of the
               facts because there were no video clips of anyone else in the
               house just performing normal tasks, but only two video clips of
               [K.T.] coming out of the shower undressed. The Court finds the
               fact that [K.T.] had consented to the placement of the cameras
               in her room several years prior did not negate any element of
               the video voyeurism charges involving the video taken several
               years later.

               Moreover, the Court finds regardless of the strength of his case,
               Ms. Moss was willing to go to trial on the video voyeurism
               charges. However, the Court finds the State had made
               Defendant a plea offer to resolve all charges and if he chose to
               litigate the video voyeurism charges, the State indicated the
               plea offer would be off the table. The Court finds Defendant did
               not want to go to trial on any of the charges. Consequently, the
               Court finds Defendant cannot prove that Ms. Moss acted
               deficiently or any resulting prejudice when Ms. Moss was
               willing to go to trial on the charges, but based on the strength
               of his case, he chose to enter the plea. The Court further finds
               the fact that [K.T.] consented to the placement of the cameras
               several years earlier did not provide a viable defense to the
               video voyeurism charges for the video taken several years later.
               The Court finds such would not have produced an acquittal at
               trial. As such, no relief is warranted upon [the claim].

        The post-conviction court found trial counsel more credible than Micciche at the

 evidentiary hearing, and a state court’s credibility determination receives deference in

 federal court. Raheem, 995 F.3d at 929. The post-conviction court accurately summarized

 trial counsel’s testimony at the evidentiary hearing. (Doc. 12-3 at 70–84) The trial prosecutor

 extended the 10-year offer in exchange for a guilty plea to both the child pornography

 charges and the video voyeurism charges. (Doc. 12-3 at 82) If trial counsel had moved to

 sever the video voyeurism charges or deposed Micciche’s step-daughter to investigate the


                                               24
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 25 of 55 PageID 987




 charges, the prosecutor would have withdrawn the global plea offer. (Doc. 12-3 at 77,

 81–82) Because Micciche told trial counsel that he did not want to go to trial (Doc. 12-3 at

 83), trial counsel did not move to sever the video voyeurism counts.

        Also, trial counsel testified that Micciche told her that he placed the camera in the

 bedroom to catch his son stealing. (Doc. 12-3 at 71) But Micciche also said that he turned

 on the camera to record when he heard the shower running. (Doc. 12-3 at 72–73) Trial

 counsel viewed the video, thought that the video appeared edited to show the undressed

 12-year-old female only, and observed no clips of other individuals clothed completing

 routine tasks. (Doc. 12-3 at 71, 73–76) Relying on her experience as a trial lawyer, trial

 counsel advised Micciche that a jury would not believe that he installed the camera to catch

 his son stealing. (Doc. 12-3 at 76, 80–81) The step-daughter testified that she knew that

 Micciche had placed a camera in her bedroom but denied knowing that the camera recorded

 her coming out of the shower. (Doc. 12-3 at 37) The step-daughter explained that she must

 have forgotten that the camera was in her bedroom. (Doc. 12-3 at 37) Both the edited video

 and the step-daughter’s testimony tended to prove that Micciche recorded the 12-year-old

 victim undressed for his own sexual arousal and gratification without her knowledge and

 consent. § 810.145(2)(a), Fla. Stat. (2009).

        Lastly, the prosecutor charged Micciche with 10 counts of child pornography

 possession, each count was a second-degree felony punishable by 15 years, and Micciche

 faced an aggregate sentence of 150 years. (Doc. 12-3 at 155–56) §§ 827.071(5) and

 775.0847(2), Fla. Stat. (2012). It is not credible to assert that Micciche would have rejected

 the significantly reduced 10-year offer and exposed himself to 150 years only to assert a

 weak defense at a bifurcated trial on the video voyeurism charges. Hill, 474 U.S. at 59–60.




                                                25
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 26 of 55 PageID 988




        Because Micciche wanted to accept the global plea offer and the prosecutor would

 have withdrawn that offer if trial counsel had deposed the witness or moved to sever the

 video voyeurism counts, trial counsel reasonably refrained from filing the motion to sever

 and the state court did not unreasonably apply Strickland. Wofford v. Wainwright, 748 F.2d

 1505, 1508 (11th Cir. 1984) (“[C]ounsel owes a lesser duty to a client who pleads guilty than

 to one who decides to go to trial, and in the former case counsel need only provide his client

 with an understanding of the law in relation to the facts, so that the accused may make an

 informed and conscious choice between accepting the prosecution’s offer and going to

 trial.”); Strickland, 466 U.S. at 687–88 (“When a convicted defendant complains of the

 ineffectiveness of counsel’s assistance, the defendant must show that counsel’s

 representation fell below an objective standard of reasonableness.”).

        Ground Two is DENIED.

 Ground Three

        Micciche asserts that trial counsel was ineffective for not moving to suppress his

 confession memorialized in the police report. (Doc. 1-1 at 16–18) He contends that

 introduction of the confession at trial would have violated Giglio v. United States, 405 U.S.

 150 (1972) because the confession was false. (Doc. 1-1 at 16–18) The post-conviction court

 denied the claim as follows (Doc. 12-3 at 123–26) (state court record citations omitted):

               Defendant alleges ineffective assistance of counsel due to
               counsel’s failure to file a motion to suppress evidence in the
               State’s possession that was falsely incriminating and would
               have given rise to a Giglio violation if presented at trial.
               Specifically, Defendant alleges his counsel was aware that the
               State possessed evidence that was falsified by the detective.
               Defendant alleges a viable defense existed to prove that
               Defendant could have been searching for adult pornography
               and had viewed the files in question without intending to
               download child pornography. He alleges his counsel could have


                                              26
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 27 of 55 PageID 989




            argued that, unlike the vast majority of offenders of this type,
            no images of child pornography were present or stored on any
            computer or in a hidden location in Defendant’s home.

            He alleges had his counsel filed a motion to suppress the police
            report and the police report [had] been excluded, it is doubtful
            that a conviction could have been obtained as no factual basis
            was available to support the plea, thereby making a reasonable
            probability that the outcome of the proceeding would have been
            different. He further alleges his counsel allowed the Giglio
            violation to go untested as the State would have been charged
            with constructive knowledge of the falseness of the confession.
            He alleges had his counsel filed a motion to suppress the false
            confession, a hearing would have been conducted and either the
            false confession would have been suppressed or the issue would
            have been preserved for appellate review. He further alleges he
            would not have entered the plea and would have proceeded to
            trial with a reasonable expectation of acquittal or reversal on
            appeal.

            After reviewing the allegations, the court file, and the record,
            the Court found “failure to preserve issues for appeal does not
            show the necessary prejudice under Strickland.” Strobridge v.
            State, 1 So. 3d 1240, 1242 (Fla 4th DCA 2009). However,
            because Defendant alleged if counsel had filed the motion to
            suppress, he would not have entered the plea and would have
            proceeded to trial, the Court found Defendant’s allegations
            were facially sufficient and ordered the State to respond.

            In its response, the State asserted this claim should be denied.
            Specifically, the State asserted suppression of a confession is a
            remedy available for violation of an accused’s constitutional
            rights. The State asserted it is not a remedy for disputes
            regarding the credibility of the substance of the confession. The
            State asserted the issue which Defendant raises concerns
            whether the statements made to law enforcement were in fact
            the statements made by Defendant or statements taken “out of
            context and re-written to apply to the child pornography in
            question.” The State asserted inasmuch as Defendant raises an
            allegation the detective misrepresented what Defendant said,
            Defendant raises an issue of credibility of the detective, not of
            the confession. The State asserted Defendant does not raise a
            claim that his statements were taken in violation of his Fourth,
            Fifth, Sixth, or Fourteenth Amendment constitutional rights.
            Therefore, the State asserted counsel had no basis upon which
            to seek suppression and cannot be faulted for fail[ing] to do so.


                                           27
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 28 of 55 PageID 990




            Moreover, the State asserted Defendant’s claim that had
            counsel moved to suppress the evidence, a Giglio violation
            would have occurred is likewise unfounded. The State asserted
            a Giglio claim is one which occurs when a prosecution witness
            testifies falsely to a material matter and the prosecution knows
            that the testimony is false. The State asserted the question
            Defendant presents is a question of credibility, which is a
            question for the trier of fact to determine. The State asserted by
            assuming the detective’s version of the confession is false,
            Defendant improperly argues that a motion to suppress should
            have been filed and the resulting Giglio claim litigated when
            both issues are credibility issues for the trier of fact. Therefore,
            the State asserted [the claim] should be denied.

            In his reply, Defendant asserted an issue regarding facts in
            dispute may form the basis for a motion to suppress. Defendant
            asserted his counsel was aware of the facts in dispute and any
            ruling in favor of Defendant would have weakened the State’s
            case and may have been dispositive. Defendant asserts an
            evidentiary hearing is warranted on this claim.

            After reviewing the allegations, the State’s response,
            Defendant’s reply, the court file, and the record, the Court
            found “[t]he trial court’s ruling on a motion to suppress is a
            mixed question of law and fact.” Panter v. State, 8 So. 3d 1262,
            1265 (Fla 1st DCA 2009) (quoting Brye v. State, 927 So. 2d 78,
            80 (Fla. 1st DCA 2006)). “On a motion to suppress, the trial
            judge’s role is to weigh the credibility of the witnesses and
            resolve the evidentiary conflicts.” Pavon v. State, 12 So. 3d 287,
            287 (Fla. 3d DCA 2009). The Court found neither the State’s
            response, nor the record, refuted his allegation that his counsel
            was ineffective for failing to suppress the false confession. As
            such, the Court found Defendant was entitled to an evidentiary
            hearing on this claim.

            After reviewing the allegations, the testimony, evidence, and
            arguments presented at the November 17, 2015, evidentiary
            hearing, the court file, and the record, the Court finds it relies
            on the evidentiary hearing testimony set out in [the other
            claims] and in this claim. The Court finds Ms. Moss’[s]
            testimony more credible than that of Defendant. Therefore, the
            Court finds based on Ms. Moss’[s] investigation of the facts, she
            determined that any alleged falsified evidence by the detective
            would have been properly addressed on cross-examination
            during the trial. The Court finds Ms. Moss determined that such


                                            28
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 29 of 55 PageID 991




               would not have been proper in a motion to suppress because it
               was just a “he said, she said” issue which cannot be raised in a
               motion to suppress and is more appropriately litigated at trial.
               However, the Court finds Defendant did not want to go to trial.
               Consequently, Defendant failed to prove that Ms. Moss acted
               deficiently or any resulting prejudice when she did investigate
               the alleged false information and was prepared to address any
               discrepancies at trial, but Defendant chose to enter a plea and
               did not want a trial. The Court further finds [ ] even if Ms. Moss
               [had] filed the alleged motion to suppress evidence, it would
               have been denied. As such, no relief is warranted upon [the
               claim].

        The post-conviction court found trial counsel more credible than Micciche at the

 evidentiary hearing, and a state court’s credibility determination receives deference in

 federal court. Raheem, 995 F.3d at 929. The state court accurately summarized trial

 counsel’s testimony at the evidentiary hearing. (Doc. 12-3 at 67–68, 70–71, 84–85) Trial

 counsel testified as follows (Doc. 12-3 at 70–71):

               [Prosecutor:]         Did you discuss with your client —

               [Trial counsel:]      Uh-huh.

               [Prosecutor:]         — the possibility of filing a motion to
                                     suppress the statements that were
                                     contained in the police reports?

               [Trial counsel:]      We may have discussed — I mean, but
                                     there was not a suppression issue. He said
                                     he didn’t say it and she said he did say it.
                                     It’s not an unconstitutional taking of a
                                     statement.

               [Prosecutor:]         Okay, and if he said she said as to the
                                     content of the statement?

               [Trial counsel:]      That would be a trial issue.

               [Prosecutor:]         Okay, and Mr. Micciche was clear he
                                     didn’t want to proceed to trial, even to
                                     pursue that — that issue; is that correct?




                                               29
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 30 of 55 PageID 992




               [Trial counsel:]      That’s correct.

        “Giglio error, which is a species of Brady error, exists when [ ] undisclosed evidence

 demonstrates that the prosecution’s case included perjured testimony and that the

 prosecution knew, or should have known, of the perjury.” Trepal v. Sec’y, Fla. Dep’t Corrs.,

 684 F.3d 1088, 1107 (11th Cir. 2012) (internal quotations and citations omitted). “[B]ecause

 Giglio error is a type of Brady violation, the defendant generally must identify evidence the

 government withheld that would have revealed the falsity of the testimony.” United States v.

 Stein, 846 F.3d 1135, 1147 (11th Cir. 2017).

        Micciche identifies no evidence that the prosecutor withheld that would have proven

 that the prosecutor intended to present false testimony at trial. He instead contends that the

 detective lied in the police report by stating that Micciche confessed to the crimes. Micciche

 challenged the content of his statements to the detective, not the manner that the detective

 secured those statements. (Doc. 12-3 at 70–71) To challenge the detective’s recollection,

 trial counsel could have only called Micciche as a witness at trial to rebut the detective’s

 testimony concerning the confession. Consequently, a pre-trial motion to suppress would

 not have succeeded, and trial counsel was not ineffective. Sanchez-Llamas v. Oregon, 548 U.S.

 331, 348 (2006) (“We have applied the exclusionary rule primarily to deter constitutional

 violations. In particular, we have ruled that the Constitution requires the exclusion of

 evidence obtained by certain violations of the Fourth Amendment, and confessions exacted

 by police in violation of the right against compelled self-incrimination or due process.”)

 (citations omitted). Pinkney v. Sec’y, Dep’t Corrs., 876 F.3d 1290, 1297 (11th Cir. 2017) (“[A]n

 attorney will not be held to have performed deficiently for failing to perform a futile act, one

 that would not have gotten his client any relief.”).



                                                30
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 31 of 55 PageID 993




        Also, the trial prosecutor would have withdrawn the 10-year offer if the defense

 wanted to litigate (Doc. 12-3 at 68, 77) and Micciche told trial counsel that he did not want

 to go to trial. (Doc. 12-3 at 70–71) Because the prosecutor would have withdrawn the 10-

 year offer that Micciche wanted to accept, trial counsel reasonably refrained from filing the

 motion to suppress and the state court did not unreasonably apply Strickland. Strickland, 466

 U.S. at 687–88.

        Ground Three is DENIED.

 Ground Four

        Micciche asserts that trial counsel was ineffective for not deposing witnesses who

 would have exculpated Micciche. (Doc. 1-1 at 19–22) The post-conviction court denied the

 claim as follows (Doc. 12-3 at 126–29) (state court record citations omitted):

               . . . Defendant alleges ineffective assistance of counsel due to
               counsel’s failure to depose State and defense witnesses who
               would have provided exculpatory testimony and doubt
               regarding the allegations against Defendant and the reliability
               of the State’s evidence. Specifically, Defendant alleges he has
               always maintained his innocence regarding allegations of
               knowingly and intentionally viewing child pornography and
               videotaping his underage step-daughter for illicit purposes. He
               alleges his counsel was aware of such, but advised him that due
               to the evidence against him and the statements made to
               detectives, it was the “perfect storm” and his innocence did not
               matter, thereby leaving the acceptance of a plea to be in his best
               interest.

               He alleges his counsel chose to ignore his innocence and
               assisted the State in securing a conviction. He alleges he
               accepted poor advice and entered into a negotiated plea
               agreement because he was ignorant to the law, did not know
               that a viable defense existed, that a trial strategy could have
               been developed, and that false evidence could have been
               suppressed. He alleges his counsel advised him that if his family
               members became involved, they may also be charged with a
               crime. He alleges his counsel failed to depose the detectives. He
               alleges had his counsel succeeded in proving through


                                              31
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 32 of 55 PageID 994




            depositions that the police reports were falsified, there is a
            reasonable probability that the outcome of the entire proceeding
            would have been different. He further alleges had his counsel
            deposed family members regarding the allegations against
            Defendant, it may have become evident that the elements
            required to prove the crimes charged could not be proven. He
            alleges had his counsel conducted pretrial depositions, it is
            probable an effective attorney would have been able to use the
            testimony and develop a viable defense strategy. He alleges had
            this occurred, Defendant would not have felt compelled to enter
            a plea[ ] but would have insisted on proceeding to trial with a
            reasonable expectation of acquittal. After reviewing the
            allegations, the court file, and the record, the Court found
            Defendant’s allegations were facially sufficient and ordered the
            State to respond.

            In its response, the State asserted with respect to the allegation
            of failure to depose law enforcement, Defendant alleges had
            counsel taken the depositions, counsel would have succeeded
            in proving the police reports were falsified and the outcome of
            the proceedings would reasonably, likely been different. The
            State asserted while depositions may be an effective tool for
            discovery, nothing requires an attorney to engage in such
            discovery. The State asserted their usefulness for purposes of
            proof as envisioned by Defendant is speculative. The State
            asserted Defendant’s contention that depositions of officers or
            detectives would have resulted in the establishment of the
            falsity of the report of the confession presumes law enforcement
            would have admitted as such. The State asserted this
            presumption is speculative at best and this portion of [the claim]
            should be denied. Lastly, the State asserted with respect to
            Defendant’s claim that depositions of family members would
            have revealed the elements of the crimes charged could not be
            proven, it concedes to the need for an evidentiary hearing.

            ln his reply, Defendant asserted the only reason the conclusions
            are speculative is because his counsel failed to perform a
            required duty to investigate and prepare for trial by deposing
            State witnesses. After reviewing the allegations, the State’s
            response, Defendant’s reply, the court file, and the record, the
            Court found “[m]ere speculation regarding possible error is not
            enough to satisfy Strickland.” Bruno v. State, 807 So. 2d 55, 67
            (Fla. 2001). However, “Bruno’s statement concerning ‘mere
            speculation’ is an assessment of particular evidence adduced at
            an evidentiary hearing.” Rangel-Pardo v. State, 879 So. 2d 19, 20




                                           32
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 33 of 55 PageID 995




            (Fla 2d DCA 2004). Therefore, the Court found Defendant was
            entitled to an evidentiary hearing on this claim.

            At the hearing, Ms. Moss testified she did not perceive any
            reasonable likelihood of getting the police officers to change
            what was included in the police reports. She further testified as
            follows:

            [Trial counsel:]     . . . I mean, so initially, I get the police
                                 report; I review it with David. Most of
                                 what was in there, I mean, other than the
                                 fact that he said he didn’t — he thought
                                 these files had ended up [on] his computer
                                 somehow        through     this    Hotwire,
                                 FrostWire, peer-to-peer file sharing, it was
                                 correct. One thing he disagreed with was
                                 that he disagreed that he stated he had
                                 masturbated to the child porn. I asked
                                 Detective Grow when I went down there
                                 to view these things. I said, “Are you sure
                                 that he said that or he just didn’t admit
                                 that he had a pornography problem in
                                 general     and    he     masturbated     to
                                 pornography?” She was 100 percent, “No,
                                 I specifically asked about the child porn.
                                 We don’t really care about the adult porn
                                 . . . .”

            She testified Miranda was not an issue.

            After reviewing the allegations, the testimony, evidence, and
            arguments presented at the November 17, 2015, evidentiary
            hearing, the court file, and the record, the Court finds it relies
            on the evidentiary hearing testimony set out in [the other
            claims] and this claim. The Court finds Ms. Moss’[s] testimony
            more credible than that of Defendant. Therefore, the Court
            finds Ms. Moss thoroughly counseled Defendant regarding the
            charges, the penalties, and the evidence against him. The Court
            finds Ms. Moss did not depose the police officers because she
            did not believe they were going to change their version of the
            facts. The Court finds Ms. Moss was willing to go to trial, but
            Defendant chose to enter the plea and never wanted to go to
            trial. Consequently, the Court finds Defendant failed to prove
            that Ms. Moss acted deficiently or any resulting prejudice when
            after discussing charges, penalties, evidence against him[,] and
            the State’s offer to dispose of all charges, Defendant made the


                                           33
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 34 of 55 PageID 996




               decision to accept the negotiated plea and never indicated to her
               that he wanted to go to trial. As such, no relief is warranted
               upon [the claim].

        The post-conviction court found trial counsel more credible than Micciche at the

 evidentiary hearing, and a state court’s credibility determination receives deference in

 federal court. Raheem, 995 F.3d at 929. The state court accurately summarized trial

 counsel’s testimony at the evidentiary hearing. (Doc. 12-3 at 84–85)

        Trial counsel testified that she could not depose Micciche’s step-daugher because the

 trial prosecutor would withdraw the global 10-year offer (Doc. 12-3 at 77):

               [Prosecutor:]         . . . Did you yourself ever speak with
                                     [K.T.]?

               [Trial counsel:]      No.

               [Prosecutor:]         Why was that?

               [Trial counsel:]      I was told if we spoke to [K.T.], that deal
                                     was off the table. Her father came to
                                     many of the hearings. Um, we were told
                                     if we attempted to talk to [K.T.] that that
                                     offer of ten years would be withdrawn
                                     immediately.

               ...

               [Prosecutor:]         Who — who told you that?

               [Trial counsel:]      Courtney Derry and Rita Peters said, “If
                                     you attempt to talk to [K.T.], she — we
                                     view her as a victim, and if you attempt
                                     to talk to her or take her deposition, we
                                     are in litigation mode, and there will be
                                     no offers.”

               [Prosecutor:]         Did you advise Mr. Micciche of that fact?

               [Trial counsel:]      Yes. Yes.




                                              34
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 35 of 55 PageID 997




       Trial counsel testified that the police report stated that other family members denied

 using the computer and trial counsel spoke with Micciche’s wife to confirm (Doc. 12-3 at

 89–90):

              [3.850 counsel:]     And what evidence would the State have
                                   had that it was Mr. Micciche who inputted
                                   that search?

              [Trial counsel:]     Well, you could tell the time, because,
                                   based on — you can tell the time and the
                                   date that these searches occurred.

              [3.850 counsel:]     Yes.

              [Trial counsel:]     And, according to what was in the police
                                   report and what was — seemed to be
                                   undisputed by Mr. Micciche and his
                                   family is that this — this is the only
                                   computer that was password protected
                                   and this would have been the time period
                                   where he would have been the only person
                                   with access to that computer.

              [3.850 counsel:]     Okay, and that’s based on information
                                   that the State knew?

              [Trial counsel:]     Uh, it’s in the police report, because they
                                   went to every single family member and
                                   said, “Which computer do you use?” and
                                   they all said that’s his computer; it’s
                                   password protected; we’re not allowed to
                                   use it.

              [3.850 counsel:]     Okay.

              [Trial counsel:]     And my discussions with his family.

              [3.850 counsel:]     So what family member told you that?

              [Trial counsel:]     I believe Sally Peyton, his wife.

              [3.850 counsel:]     Sally Peyton told you that the computer
                                   was password protected and that no other
                                   family member used it?


                                             35
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 36 of 55 PageID 998




              [Trail counsel:]     That’s correct. She used the laptop.

              [3.850 counsel:]     Okay, I don’t care what computer she
                                   used. What I’m asking you is —

              [Trial counsel:]     Uh-huh.

              [3.850 counsel:]     — Sally Peyton told you that the computer
                                   where the child pornography was located
                                   was password protected and nobody else
                                   used it?

              [Trial counsel:]     Yes. That — we had that discussion with
                                   her present, yes.

       Trial counsel further testified that she discussed with Micciche calling his family

 members as witnesses at trial but Micciche ultimately decided to plead guilty (Doc. 12-3 at

 83–84):

              [Prosecutor:]        Did you discuss with your client the
                                   possibility of calling other family members
                                   to say that they were aware video cameras
                                   had been set up in the house and things of
                                   that nature?

              [Trial counsel:]     I was aware that they — that there were
                                   people who were willing to come in and
                                   say there were video cameras set up.

              [Prosecutor:]        And you in fact had investigated that?

              [Trial counsel:]     Uh-huh. I believe it’s in the police report
                                   that people acknowledged that there were
                                   — that they knew that video cameras were
                                   set up in the house, yes.

              [Prosecutor:]        And even after discussing all of that, had
                                   he indicated he was willing to enter his
                                   plea after all?

              [Trial counsel:]     Yes. Yes.




                                             36
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 37 of 55 PageID 999




        Lastly, trial counsel testified that Micciche disputed the statement in the police report

 that he had told the detective that he masturbated to child pornography. (Doc. 12-3 at 84)

 Trial counsel met and asked the detective whether the detective was certain that Micciche

 made that statement. (Doc. 12-3 at 84) The detective responded that she was “100 percent”

 certain that Micciche made that statement. (Doc. 12-3 at 84)

        If trial counsel deposed witnesses, the prosecutor would withdraw the

 10-year offer that Micciche wanted to accept. Trial counsel learned relevant information by

 interviewing witnesses instead of deposing them. Consequently, trial counsel reasonably

 investigated Micciche’s case and the state court did not unreasonably deny the claim.

 Strickland, 466 U.S. at 690–91 (“[S]trategic choices made after less than complete

 investigation are reasonable precisely to the extent that reasonable professional judgments

 support the limitations on investigation.”); Rogers v. Zant, 13 F.3d 384, 387 (11th Cir. 1994)

 (“The district court’s opinion suggests that ‘thorough investigation’ must precede all

 strategic decisions or the decision will probably be ineffective in the constitutional sense.

 But this view seems incorrect to us. By its nature, ‘strategy’ can include a decision not to

 investigate. Strickland indicates clearly that the ineffectiveness question turns on whether the

 decision not to make a particular investigation was reasonable.”) (citations omitted).

        Ground Four is DENIED.

 Ground Five

        Micciche asserts that trial counsel was ineffective for not explaining the elements of

 possession of child pornography. (Doc. 1-1 at 23–24) The post-conviction court denied the

 claim as follows (Doc. 12-3 at 130–33) (state court record citations omitted):

               . . . Defendant alleges ineffective assistance of counsel due to
               counsel’s failure to adequately explain the elements of


                                               37
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 38 of 55 PageID 1000




             possession of child pornography. Specifically, he alleges in
             order to be convicted of possession of child pornography, the
             State must prove Defendant knowingly possessed or
             intentionally viewed an image that Defendant knew to include
             any sexual conduct by a child. He alleges during his initial
             conference with his counsel, he explained to his counsel that he
             did not intentionally possess or view images containing child
             pornography. He alleges he surmised if these images were
             contained on his computer, it occurred accidentally either at the
             time he was viewing adult pornography, or through the use of
             used computer parts he obtained when building his own
             computer.

             However, he alleges his counsel advised him that the fact that
             depictions of child pornography were allegedly found on a
             computer he used was sufficient to establish he committed the
             offenses. He alleges his counsel never explained that the offense
             required proof of knowingly possessing or intentionally
             viewing. He alleges had his counsel fully advised him of the
             elements of the offense of possession of child pornography, he
             would not have entered a guilty plea to the offenses and would
             have exercised his right to a jury trial.

             In its May 28, 2015, order, the Court found Defendant’s
             allegations were facially sufficient and could not be
             conclusively refuted from the record. Therefore, the Court
             ordered the State to respond to this claim.

             In its response, the State asserted because the nature of the
             claim raised necessitates inquiry into matters not contained
             within the record, it concedes to the need for an evidentiary
             hearing on this claim. After reviewing the allegations, the
             State’s response, the court file, and the record, the Court found
             Defendant was entitled to an evidentiary hearing on this claim.

             At the evidentiary hearing, Defendant testified Ms. Moss did
             not explain to him that in order to be found guilty of child
             pornography, the State would have to prove he knowingly
             possessed or intentionally viewed child pornography. He
             admitted he told Ms. Moss that he did not knowingly possess
             or intentionally view images of child pornography. He testified
             she told him if he clicked on it, then he owned it. He denied
             seeing the images the State said were on his computer.

             However, he admitted to explaining to Ms. Moss how the
             images might have appeared. When asked what he told Ms.


                                            38
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 39 of 55 PageID 1001




             Moss, he responded, “[s]everal — a couple of them I did admit
             to accidentally clicking on and I deleted it before the image
             downloaded, and I also explained that, you know, this was a
             computer that was used by many people, including several
             teenage boys, neighbors.” He testified if Ms. Moss had
             explained to him that the State had to prove he knowingly
             possessed or intentionally viewed the images of child
             pornography, he would have gone to trial.

             Ms. Moss admitted she discussed with Defendant in detail
             whether or not he knowingly possessed or intentionally viewed
             these images. She admitted she explained to Defendant the
             elements of child pornography going directly to the statute and
             reading it together and looking at jury instructions.

             On cross-examination, she admitted she explained to him that
             he had to intentionally possess the child pornography. She
             testified his original version of events was that he did not
             intentionally possess child pornography. However, when asked
             if he ever stated to her that he intentionally possessed child
             pornography, she testified as follows:

             [Trial counsel:]     He never came out and said, “I — I — I’m
                                  coming clean. I downloaded this stuff.”
                                  When I confronted him with what my
                                  expert — when I said, “Listen, David, this
                                  is what my expert is saying,” he would
                                  then switch, “Well, I hadn’t been through
                                  my counseling. I might have done that
                                  when I wasn’t through with my
                                  counseling,” so it kind of went back and
                                  forth between — he — he placed a lot of
                                  emphasis on the counseling with his
                                  pastor.

             She testified Defendant told Detective Grow that he would
             view them and then quickly delete them. When asked if that
             would have been indicative of not having an intent to view child
             pornography, she responded, “[e]xcept for the searches that
             were clearly — that my expert — and I honestly didn’t know
             anything about this until my expert looked at this and said,
             “Debbie, he’s actively searching a lot for Lolita, preteen hard
             core.”

             She testified the police report indicated and it was undisputed
             by Defendant and his family that it was the only computer that


                                           39
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 40 of 55 PageID 1002




             was password protected and it was the time period when
             Defendant was the only person with access to that computer.
             She testified Defendant’s wife told her the computer was
             password protected and no other family member used it. When
             asked if Defendant indicated he did not want to go to trial, she
             responded as follows:

             [Trial counsel:]     He — well, I explained to him, you have
                                  the right to go to trial. They will have to
                                  prove that you intentionally downloaded
                                  images that you knew to be child
                                  pornography and then it’s up to the jury to
                                  view     those    images;      make     the
                                  determination that they are in fact child
                                  pornography, and he said he did not want
                                  to do that; that he was afraid of the
                                  outcome.

             After reviewing the allegations, the testimony, evidence, and
             arguments presented at the November 17, 2015, evidentiary
             hearing, the court file, and the record, the Court finds it relies
             on the evidentiary hearing testimony set out in [the other
             claims] and in this claim. The Court finds Ms. Moss’[s]
             testimony more credible than that of Defendant. Therefore, the
             Court finds Ms. Moss adequately explained to Defendant the
             elements of possession of child pornography, including that he
             had to have knowingly possessed or intentionally viewed child
             pornography. The Court finds although Defendant admitted to
             Ms. Moss that he had a pornography problem, he did not admit
             to viewing child pornography.

             However, the Court finds Ms. Moss hired an expert who
             advised her that the computer in question showed several active
             searches for child pornography during the time period in
             question. The Court finds Defendant did not indicate to her that
             anyone else had access to that computer during the time period
             in question. Consequently, the Court finds Defendant failed to
             prove that Ms. Moss acted deficiently or any resulting prejudice
             when Ms. Moss adequately explained to Defendant the
             elements of child pornography, including that the State must
             prove Defendant knowingly possessed or intentionally viewed
             an image that Defendant knew to include any sexual conduct
             by a child. As such, no relief is warranted upon [this claim].




                                            40
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 41 of 55 PageID 1003




        The post-conviction court found trial counsel more credible than Micciche at the

 evidentiary hearing, and a state court’s credibility determination receives deference in

 federal court. Raheem, 995 F.3d at 929. The state court accurately summarized trial

 counsel’s testimony at the evidentiary hearing. (Doc. 12-3 at 85–91)

        Trial counsel testified that she and her clients review both the statute for the crime

 charged and the relevant jury instruction. (Doc. 12-3 at 85) Trial counsel explained to

 Micciche that the prosecution had to prove that he intentionally possessed the child

 pornography. (Doc. 12-3 at 86) Micciche denied to trial counsel that he intentionally viewed

 the child pornography but told the detective that he had viewed and quickly deleted child

 pornography. (Doc. 12-3 at 86, 88) Trial counsel retained an expert who discovered that

 someone had searched for child pornography on the computer during the relevant period of

 the child pornography charges. (Doc. 12-3 at 57–58, 88–89) When trial counsel confronted

 Micciche with the expert’s finding, Micciche did not deny that he had searched for the child

 pornography but claimed that he had not yet finished counseling with his pastor. (Doc. 12-

 3 at 86) The police report stated that Micciche’s family members denied ever using the

 computer. (Doc. 12-3 at 89–90) Trial counsel interviewed Micciche’s wife who confirmed

 that no other family member had used the computer. (Doc. 12-3 at 90)

        Also, Micciche signed a change of plea form which stated: “I certify that I have

 discussed the charges with my attorney including . . . possible defenses and am fully satisfied

 with the representation of my attorney.” (Doc. 12-3 at 145) At the change of plea hearing,

 Micciche confirmed under oath that he signed the form, had sufficient time to review the

 form with trial counsel, understood the form, and had no questions about the form. (Doc.

 12-3 at 157) Micciche’s representations under oath at the hearing are presumed truthful.




                                               41
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 42 of 55 PageID 1004




 Blackledge v. Allison, 431 U.S. 63, 73–74 (1977) (“[T]he representations of the defendant, his

 lawyer, and the prosecutor at such a hearing, as well as any findings made by the judge

 accepting the plea, constitute a formidable barrier in any subsequent collateral proceedings.

 Solemn declarations in open court carry a strong presumption of verity.”); Thompson v.

 Wainwright, 787 F.2d 1447, 1460–61 (11th Cir. 1986) (“We see little difference between the

 presumption of correctness under section 2254 and the ‘strong presumption of verity’

 identified by the Supreme Court in Blackledge.”).

        Because trial counsel explained the elements of the child pornography charges to

 Micciche and investigated whether Micciche intentionally viewed child pornography, the

 record refutes the claim and the state court did not unreasonably apply claim.

        Ground Five is DENIED.

 Ground Six

        Micciche asserts that trial counsel was ineffective for not moving to sever the video

 voyeurism counts from the possession of child pornography counts. (Doc. 1-1 at 25–26) The

 post-conviction court denied the claim as follows (Doc. 12-3 at 134–38) (state court record

 citations omitted):

               . . . Defendant alleges ineffective assistance of counsel due to
               counsel’s failure to move to sever the voyeurism counts from
               the possession of child pornography counts. Specifically, he
               alleges he was charged in counts one through ten with
               possession of child pornography and in counts eleven through
               fourteen, he was charged with video voyeurism. He alleges the
               first ten counts allegedly related to allegations that he accessed
               the internet and obtained images of child pornography. He
               alleges the information alleged these offenses occurred on April
               24, 2012.

               He alleges counts eleven through fourteen related to allegations
               arising out of the discovery of a video tape that allegedly
               showed two video recordings of Defendant’s step-daughter. He


                                              42
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 43 of 55 PageID 1005




             alleges the State’s theory was that he set up a video camera in
             his step-daughter’s room and surreptitiously recorded her while
             she was undressed. He alleges it appears undisputed that at the
             time Defendant was charged with the offense, his step-daughter
             was eighteen years old and[,] at the time of the recording, she
             was twelve years old.

             He alleges he explained to the police and his counsel that he
             had set up a camera in his step-daughter’s room six years earlier
             to catch his son who was suspected of stealing from family
             members. He alleges he explained he had no knowledge of the
             recording or that an edited version of any recording had been
             produced. He, relying on section 827.071(5)(a), Florida
             Statutes, alleges the image of his step-daughter on the video
             does not constitute child pornography because it does not depict
             a child engaged in sexual conduct. He alleges due to the length
             of time between the event depicted on the video recording and
             the alleged possession of child pornography, and the
             dissimilarity between the offense of video voyeurism and
             possession of child pornography, severance of the offense[s]
             would have been appropriate. However, he alleges his counsel
             failed to move to sever the offenses and failed to advise
             Defendant of this option.

             He alleges he was prejudiced because he pled guilty to crimes
             he did not commit and gave up his right to trial on those
             charges. He alleges counts thirteen and fourteen also related to
             the video recording of his step-daughter. He alleges counts
             thirteen and fourteen were nolle prossed by the State because
             there was no evidence to support those charges. He alleges it is
             assumed that had his counsel moved to sever, the State would
             have still exercised its professional responsibility and dismissed
             these charges.

             In its May 28, 2015, order, the Court found Defendant’s
             allegations were facially sufficient and could not be
             conclusively refuted from the record. Therefore, the Court
             ordered the State to respond to this claim.

             In its response, the State asserted Defendant has failed to
             establish prejudice. The State asserted he pled guilty to the
             voyeurism charges, but he does not allege how counsel’s failure
             to sever the trial of the voyeurism charges from that of the
             pornography charges affected his decision to plead guilty to the
             voyeurism charges. The State asserted whether counsel should
             or should not have moved to sever the trials of the differing


                                            43
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 44 of 55 PageID 1006




             charges is an issue that only becomes relevant upon Defendant
             in fact exercising his right to trial. The State asserted Defendant
             did not exercise his right to trial and, therefore, this claim
             should be denied.

             After reviewing the allegations, the State’s response, the court
             file, and the record, the Court found Defendant alleged
             ineffective assistance of counsel due to counsel’s failure to move
             to sever the voyeurism counts from the possession of child
             pornography counts. The Court found Defendant further
             alleged his counsel failed to advise him of the option to sever
             the charges. The Court found Defendant alleged he was
             prejudiced because he pled guilty to crimes he did not commit
             and gave up his right to trial on those charges. The Court found
             Defendant has alleged prejudice as he alleges he would not have
             pled to the video voyeurism charges if he knew they could have
             been severed from the other charges. Because this claim may
             involve attorney/client communications outside of the record,
             the Court found Defendant was entitled to an evidentiary
             hearing on this claim.

             At the evidentiary hearing, Defendant testified if Ms. Moss had
             told him that the video voyeurism charges could be separated
             from the possession of child pornography charges, he would
             have gone to trial. He admitted he ended up pleading guilty and
             being sentenced for crimes he did not commit.

             Ms. Moss testified Defendant never expressed any interest in
             going to trial. However, she testified, “[i]f we were going to try
             the case, obviously, the State gets to determine what — what
             gets tried first. I don’t believe they would have tried the video
             voyeurism, and had we been proceeding to trial on the
             possession of child pornography, we clearly would have severed
             out the video voyeurism.” She admitted the State’s offer was
             conditioned upon not taking [K.T.’s] deposition and
             conditioned on resolving all counts. Therefore, she testified she
             believed if Defendant wanted to go to trial on the video
             voyeurism counts, he would have had to go to trial on the child
             pornography counts and she explained that to Defendant.

             Ms. Moss testified Defendant was not willing to sever the
             charges because although he did not like the offer, he did not
             want to go to trial. She testified she was then told that
             Defendant was going to hire Mr. Lauro and she was actually
             grateful at that point. She testified she was aware that family
             members were willing to testify that they were aware video


                                             44
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 45 of 55 PageID 1007




               cameras had been set up in the house and she believed the police
               report indicated people acknowledged they knew the cameras
               were set up in the house. However, she testified despite that
               fact, Defendant indicated he was willing to enter the plea after
               all.

               After reviewing the allegations, the testimony, evidence, and
               arguments presented at the November 17, 2015, evidentiary
               hearing, the court file, and the record, the Court finds it relies
               on the evidentiary hearing testimony set out in [the other
               claims] and this claim. The Court finds Ms. Moss’[s] testimony
               more credible than that of Defendant. Therefore, the Court
               finds Defendant was not willing to sever the charges because
               although he did not like the offer, he did not want to go to trial.
               The Court finds Defendant was aware of the possibility of
               severing the charges. However, the Court finds because the
               State’s offer was to resolve all charges, if Defendant chose to go
               to trial on the video voyeurism charges, he had to go to trial on
               the possession of child pornography charges. The Court finds
               Defendant never indicated to Ms. Moss that he wanted to go to
               trial on any of the charges. Consequently, the Court finds
               Defendant failed to prove that Ms. Moss acted deficiently or
               any resulting prejudice when Defendant did not want to sever
               the charges and go to trial, but chose to accept the State’s
               negotiated plea offer which included disposition of all charges.
               The Court finds as long as Defendant maintained that he did
               not want to go to trial and wanted to accept the plea, severance
               was not an option because if they chose to sever, depose [K.T.],
               and litigate the video voyeurism charges, the State’s plea offer
               was off the table. As such, no relief is warranted upon [this
               claim].

        The post-conviction court found trial counsel more credible than Micciche at the

 evidentiary hearing, and a state court’s credibility determination receives deference in

 federal court. Raheem, 995 F.3d at 929. The state court accurately summarized trial

 counsel’s testimony at the evidentiary hearing. (Doc. 12-3 at 67, 70–71, 81–84)

        Trial counsel testified that the prosecutor offered 10 years of prison and 10 years of

 probation in exchange for a guilty plea on both the child pornography possession charges

 and the video voyeurism charges. (Doc. 12-3 at 68, 82) The prosecutor would withdraw the




                                               45
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 46 of 55 PageID 1008




 offer if Micciche “wanted to litigate.” (Doc. 12-3 at 68) Trial counsel testified that she could

 have moved to sever the video voyeurism counts, but the prosecutor would have withdrawn

 the offer and likely chosen to proceed to trial first on the child pornography charges. (Doc.

 12-3 at 81–83) Micciche told trial counsel that he did not want to go to trial, even though

 he did not like the offer. (Doc. 12-3 at 68, 70, 71, 83)

        Also, Micciche told trial counsel that he had placed the camera in the bedroom to

 catch his son stealing. (Doc. 12-3 at 71) Trial counsel viewed the video and observed no

 clips of other individuals clothed completing routine tasks. (Doc. 12-3 at 71, 73–76) Relying

 on her experience as a trial lawyer, trial counsel advised Micciche that a jury would not

 believe that he installed the camera to catch his son stealing. (Doc. 12-3 at 76, 80–81) The

 step-daughter testified that she knew that Micciche had placed a camera in her bedroom but

 denied knowing that the camera recorded her coming out of the shower. (Doc. 12-3 at 37)

 The step-daughter explained that she must have forgotten that the camera was in her

 bedroom. (Doc. 12-3 at 37) Both the edited video and the step-daughter’s testimony tended

 to prove that Micciche recorded the 12-year-old victim undressed for his own sexual arousal

 and gratification without her knowledge and consent. § 810.145(2)(a), Fla. Stat. (2009).

        Micciche faced an aggregate sentence of 150 years for the ten counts of possession of

 child pornography. (Doc. 12-3 at 155–56) §§ 827.071(5) and 775.0847(2), Fla. Stat. (2012).

 Micciche would not have rejected the significantly reduced 10-year offer and exposed

 himself to 150 years only to assert a weak defense at a bifurcated trial on the video voyeurism

 charges. Hill, 474 U.S. at 59–60.

        Because Micciche wanted to accept the global plea offer and the prosecutor would

 have withdrawn that offer if trial counsel moved to sever the video voyeurism counts, trial




                                                46
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 47 of 55 PageID 1009




 counsel reasonably refrained from filing the motion to sever and the state court did not

 unreasonably apply Strickland. Strickland, 466 U.S. at 687–89.

        Ground Six is DENIED.

 Ground Seven

        Micciche asserts that trial counsel was ineffective for advising Micciche to plead

 guilty to the possession of child pornography charges because no evidence supported the

 charges. (Doc. 1-1 at 27–29) The post-conviction court denied the claim as follows (Doc.

 12-3 at 138–42) (state court record citations omitted):

               . . . Defendant alleges ineffective assistance of counsel when
               counsel allowed Defendant to plead guilty to offenses when
               there was no evidence to prove the offenses of possession of
               child pornography. Specifically, he alleges the police report
               reflects law enforcement officers seized a number of items of
               electronic equipment from Defendant’s home pursuant to a
               search warrant. He alleges the only item that produced
               information of evidentiary value was the computer located in
               Defendant’s office. He alleges the police report reflects law
               enforcement reviewed a report for the computer registry,
               including viewing a “Google Chrome History,” a “Typed URL
               History Internet Explorer report,” a “Keywords report,” a
               “Google Web typed text report,” and a “Frostwire Props File
               3-12-12,” and “4-16-12.” He alleges although these searches
               revealed titles of files that appear to describe child pornography,
               there is nothing in the police report to indicate these titles
               actually depicted images of child pornography contained on
               Defendant’s computer.

               Defendant alleges the police report also indicates an
               examination was done of the “unallocated space” on
               Defendant’s computer and images were located which did
               appear to depict child pornography. However, he alleges
               “unallocated space” is miscellaneous data that is left from
               previous installations of Windows software. He alleges he built
               and sold computers and would frequently utilize used parts
               when making his own computers. Therefore, he alleges the fact
               that images purported to have been child pornography were
               located on the unallocated space of his computer does not
               establish that he 1) placed the images there, or 2) knew the


                                               47
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 48 of 55 PageID 1010




             images were located there as these images, if they exist, were
             contained on a portion of the computer that had come from
             someone else’s computer.

             However, he alleges his counsel took the position that
             Defendant was guilty of the offense[s] simply because images
             were allegedly located on his computer without consideration
             for the knowledge and intent elements of the offense and
             allowed him to enter a guilty plea when there was insufficient
             evidence to support a finding of guilt. He alleges had his counsel
             properly advised him, he would not have entered a guilty plea
             and would have exercised his right to go to trial.

             In its May 28, 2015, order, the Court found Defendant’s
             allegations were facially sufficient and could not be
             conclusively refuted from the record. Therefore, the Court
             ordered the State to respond to this claim.

             In its response, the State asserted the record refutes this claim.
             Specifically, the State, relying on the August 27, 2013,
             transcript asserted at the time of Defendant’s plea, the State’s
             factual basis included, “[p]ost Miranda, the defendant admitted
             to downloading the child pornography and to viewing that child
             pornography at times, deleting it after he would view it. The
             defendant can be identified and all events occurred in
             Hillsborough County.” Therefore, the State asserted, contrary
             to Defendant’s assertion, there was evidence to prove the
             charges of child pornography and some of that evidence
             included Defendant’s own statements. As such, the State
             asserted this claim should be denied.

             After reviewing the allegations, the State’s response, the court
             file, and the record, the Court found the State was relying on
             the factual basis provided at the plea hearing. However, the
             Court found “[i]n establishing a factual basis, the prosecutor is
             reporting facts obtained from the witnesses to the offense, and
             thus the prosecutor’s statements constitute hearsay.” Speas v.
             State, 887 So. 2d 416, 418 (Fla 2d DCA 2004); see also Neal v.
             State, 697 So. 2d 903, 906 (Fla. 2d DCA 1997) (holding that the
             prosecutor’s reporting of facts developed by a third party
             constitutes hearsay). The Court found if the State read the
             factual basis from the criminal report affidavit, such is also
             hearsay as the information contained in police reports is
             ordinarily considered hearsay and inadmissible in an
             adversarial criminal proceeding. See Burgess v. State, 831 So. 2d
             137, 140, 142 (Fla. 2002) (finding that “the information


                                            48
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 49 of 55 PageID 1011




             contained in police reports is ordinarily considered hearsay and
             inadmissible in an adversary criminal proceeding” and that
             “there would be great mischief in treating such reports as
             undisputed facts for purposes of a rule 3.800(a) motion.”)
             Because the Court was unable to conclusively refute
             Defendant’s allegations from the limited record, the Court
             found Defendant was entitled to an evidentiary hearing on this
             claim.

             At the evidentiary hearing, Defendant admitted computer
             equipment was seized from his home pursuant to a search
             warrant and described the equipment as a regular computer
             tower, a server computer, many pieces of electronic equipment,
             I-pads, I-phones, video cameras, digital cameras, and all his
             recording media. He testified he owns a home theatre company
             and sells and installs media servers and computers. He further
             testified he builds computers for clients, sells and installs home
             theatre systems, and sells and installs surveillance systems.

             However, he denied that any of that equipment contained
             depictions of child pornography. He testified it was his
             understanding that only one computer (identified in the police
             report as exhibit 2) produced information of evidentiary value.
             However, he denied knowing what evidence the State alleged
             was on the computer. Defendant explained what unallocated
             space is, but denied knowing what was contained on the
             unallocated space on his computer because he had used parts
             from other clients to build his personal computers. He admitted
             it was possible that the unallocated space contained things put
             there by someone independent of anyone in his family. He
             testified if he had known the State did not actually have
             evidence that he was in possession of child pornography, he
             would have chosen to go to trial.

             On cross-examination, he admitted he advised Ms. Moss about
             the existence of the unallocated space at the time they discussed
             the discovery. However, he did not remember whether he told
             Ms. Moss that the particular hard drive consisted of parts that
             had been rebuilt from other computers or other programs. He
             also did not remember whether he told her when the prior
             software installations might have occurred.

             After reviewing the allegations, the testimony, evidence, and
             arguments presented at the November 17, 2015, evidentiary
             hearing, the court file, and the record, the Court finds it relies
             on the evidentiary hearing testimony set out in [the other


                                            49
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 50 of 55 PageID 1012




               claims] and in this claim. The Court finds Ms. Moss’[s]
               testimony more credible than that of Defendant. Therefore, the
               Court finds based on her investigation of the facts of the case,
               her discussions with Defendant that he was the only one who
               used the computer, his admissions to her that he did download
               and view adult pornography, her review of all discovery, her
               discussions with computer expert Mr. Magliano, and her
               review of Mr. Magliano’s January 20, 2013, letter, Ms. Moss
               believed there was sufficient evidence to prove the possession
               of child pornography counts, did not believe Defendant had any
               defenses to the possession of child pornography counts, and
               feared there was additional data that could be included at trial.
               The Court finds Ms. Moss advised Defendant of all the above,
               and Defendant chose to enter the plea and never indicated to
               her that he wanted a trial on any charges. Consequently, the
               Court finds Defendant failed to prove that Ms. Moss acted
               deficiently or any resulting prejudice when there was sufficient
               evidence to prove the offenses of possession of child
               pornography and Defendant never indicated to her that he
               wanted to go to trial on those charges. As such, no relief is
               warranted upon [the claim].

        The post-conviction court found trial counsel more credible than Micciche at the

 evidentiary hearing, and a state court’s credibility determination receives deference in

 federal court. Raheem, 995 F.3d at 929. The state court accurately summarized trial

 counsel’s testimony at the evidentiary hearing.

        Trial counsel learned that police traced the transfer of child pornography from a

 server in Wyoming to Micciche’s internet service. (Doc. 12-3 at 53–54, 56) Police executed

 a search warrant at Micciche’s home and discovered child pornography on a computer.

 (Doc. 12-3 at 49) A detective claimed that Micciche admitted to masturbating while viewing

 child pornography. (Doc. 12-3 at 84) Micciche told trial counsel that he was the only person

 who used the password-protected computer. (Doc. 12-3 at 51–53, 55, 61) Trial counsel

 interviewed Micciche’s wife who denied that any other person used the computer. (Doc. 12-

 3 at 90)




                                              50
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 51 of 55 PageID 1013




        Trial counsel retained an expert who reviewed the discovery in the case and

 discovered that around the time of the charged offenses someone had typed on the computer

 “PTHC,” “preteen hard core,” “Lolita,” and other terms to search for child pornography

 on the internet. (Doc. 12-3 at 57–58, 64) The expert advised that the searches “were

 plentiful, and that there were many, many, many, many images.” (Doc. 12-3 at 64) The

 expert could not find any defenses to the child pornography possession charges and

 expressed surprise that the prosecutor did not charge additional counts based on other

 images in discovery. (Doc. 12-3 at 59–60, 78)

        Trial counsel personally viewed the images that police found on Micciche’s computer

 and described them as follows (Doc. 12-3 at 65):

               [Trial counsel:]       There was a baby in diapers being digitally
                                      penetrated. There were obviously
                                      prepubescent children engaged in sexual
                                      acts; specifically oral sex, giving a grown
                                      male oral sex. There was, I believe, also an
                                      image of a prepubescent — what appeared
                                      to be a prepubescent child being, um,
                                      penetrated by an adult penis.

 The type of child pornography that trial counsel observed matched the types of search terms

 on the computer. (Doc. 12-3 at 65)

        Micciche never mentioned that he could have unknowingly purchased old parts with

 child pornography to build his computer. (Doc. 12-3 at 55) Micciche claimed that he

 accidentally downloaded the child pornography while downloading other large lawful audio

 and video files. (Doc. 12-3 at 54–55) The transfer of child pornography from a server in

 Wyoming to Micciche’s computer and the matching search terms for child pornography on

 his computer ruled out this defense. (Doc. 12-3 at 66, 78)




                                               51
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 52 of 55 PageID 1014




        Relying on the statements by Micciche, the computer expert’s investigation, and

 interviews of witnesses and review of the discovery, trial counsel stipulated to the following

 factual basis at the change of plea hearing (Doc. 12-3 at 158–59):

               [Prosecutor:]         April the 24th of 2012, a court-authorized
                                     search warrant was executed on the
                                     residence where the defendant lived. The
                                     results of the search warrant produced
                                     numerous images of child pornography
                                     located on the computer that was
                                     password protected and utilized by the
                                     defendant.

                                     ...

                                     The child pornography that was found on
                                     the computer contained images of
                                     children under the age of ten and at
                                     various times. Also the content of the
                                     images meets the criteria for the second
                                     degree felony enhancement including
                                     containing at least one image of a child
                                     under the age of five or sexual battery or a
                                     movie within those images.

                                     Post-Miranda, the defendant admitted to
                                     downloading the child pornography and
                                     to viewing that child pornography at
                                     times, deleting it after he would view it.
                                     The defendant can be identified and all
                                     events occurred in Hillsborough County.

 The trial court found that Micciche “freely and voluntarily” pled guilty and a factual basis

 supported the guilty plea. (Doc. 12-3 at 159)

        Because the evidence tended to prove that Micciche “knowingly possess[ed]” and

 “intentionally view[ed]” child pornography, trial counsel was not ineffective for advising

 Micciche to plead guilty and the state court did not unreasonably apply Strickland.

 § 827.071(5), Fla. Stat. (2012). Blackledge, 431 U.S. at 73–74. Jenrette-Smith v. State, 114 So.




                                                 52
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 53 of 55 PageID 1015




 3d 427, 430 (Fla. 2d DCA 2013) (“When contraband is found in jointly occupied premises,

 constructive possession may be established through evidence that the defendant had actual

 knowledge of the presence of the contraband or evidence of incriminating statements or

 circumstances, other than simple proximity to the contraband, from which the jury could

 infer the defendant’s knowledge of the contraband.”) (internal quotations and citation

 omitted); Anderson v. State, 48 So. 3d 1015, 1018 (Fla. 5th DCA 2010) (“In a criminal

 prosecution, knowledge is rarely proven by direct evidence and may be proven through

 circumstantial evidence.”); Lara-Castillo v. State, 244 So. 3d 354, 355 (Fla. 1st DCA 2018)

 (“[I]ntent is almost always established through circumstantial, rather than direct,

 evidence.”).

        Ground Seven is DENIED.

 Ground Eight

        Micciche asserts that the trial court’s “sexual offender” designation at sentencing was

 illegal because he neither had a prior qualifying conviction nor was ever released from

 prison after serving a sentence for a prior qualifying conviction. (Doc. 1-1 at 30–31) The

 post-conviction court denied the claim as follows (Doc. 12-4 at 270–71) (state court record

 citations omitted):

                In Defendant’s Motion, he argues that he does not qualify as a
                sexual offender under the requirements of Section 943.0435,
                Florida Statutes.

                The Court first finds that Section 943.0435, Florida Statutes,
                “contains no provision for a court order designating such
                offenders as sexual offenders; they attain that status merely by
                virtue of their convictions.” See Harvey v. State, 17 So. 3d 890
                (Fla. 4th DCA 2009). Pursuant to Section 943.0435, a sexual
                offender is someone who has been convicted of any certain
                criminal offenses specified in the statute, among which are
                convictions of Sections 827.071 and 810.145(8). See Fla. Stat.


                                              53
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 54 of 55 PageID 1016




                  § 943.0435. Defendant was convicted of six counts in violation
                  of Section 827.01 2 and two counts in violation of Section
                  810.145(8). As such, Defendant attained the status of sexual
                  offender pursuant to his convictions. Contrary to Defendant’s
                  allegations, no prior convictions are required for the application
                  of this designation. As such, Defendant’s Motion is hereby
                  denied.

        Whether Micciche qualifies as a sexual offender under Section 943.0435, Florida

 Statutes is an issue of state law, and a state court’s determination of state law receives

 deference in federal court. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the

 province of a federal habeas court to reexamine state-court determinations on state-law

 questions.”); Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988) (“In the area of state

 sentencing guidelines in particular, we consistently have held that federal courts cannot

 review a state’s alleged failure to adhere to its own sentencing procedures.”).

        Micciche acknowledged in the plea agreement that: “[H]e shall be deemed a Sexual

 Offender and shall fulfill all requirements of [Section] 943.0435, Florida Statutes.” (Doc.

 12-3 at 151) By pleading guilty, Micciche waived any nonjurisdictional challenge to his

 convictions. Tollett, 411 U.S. at 267; United State v. Brown, 586 F.3d 1342, 1350 (11th Cir.

 2009). Even so, Micciche pled guilty to child pornography possession in violation of Section

 827.071, Florida Statutes (Doc. 12-3 at 171), and the sexual offender designation applies.

 § 943.0435(1)(h)(1)(a)(I), Fla. Stat.

        Ground Eight is DENIED.

        Accordingly, it is ORDERED that Micciche’s petition (Doc. 1) is DENIED because

 all claims in the petition are without merit. The Clerk is DIRECTED to enter a judgment

 against Micciche and CLOSE this case.


        2
            Micciche pled guilty to violations of Section 827.071, Florida Statutes. (Doc. 12-3 at 171)


                                                    54
Case 8:18-cv-01270-MSS-JSS Document 19 Filed 08/31/21 Page 55 of 55 PageID 1017




                      CERTIFICATE OF APPEALABILITY AND
                      LEAVE TO PROCEED IN FORMA PAUPERIS

        Because Micciche neither makes a substantial showing of the denial of a

 constitutional right nor demonstrates that reasonable jurists would find debatable both the

 merits of the underlying claims and the procedural issues that he seeks to raise, a certificate

 of appealability and leave to appeal in forma pauperis are DENIED. 28 U.S.C. § 2253(c)(2).

 Slack v. McDaniel, 529 U.S. 473, 478 (2000).

        DONE AND ORDERED in Tampa, Florida on August 31, 2021.




                                                55
